
	

114 S3133 IS: Juvenile Fee Transparency Act
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3133
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2016
			Mr. Casey (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention Act of 1974 to require States to report on
			 the administration of certain fees.
	
	
		1.Short title
 This Act may be cited as the Juvenile Fee Transparency Act.
 2.State plansSection 223(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is amended—
 (1)in paragraph (27), by striking and at the end; (2)in paragraph (28), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (29)provide information on—
 (A)whether courts or any other responsible governmental agency in the State collect payments for— (i)probation or supervision;
 (ii)diversion programming, including informal adjustment, informal probation, consent decrees, or other alternatives to formal juvenile justice processing and adjudication;
 (iii)placement, including detention at a ranch, camp, secure incarceration, and nonsecure post-adjudication placements or group homes;
 (iv)court administrative costs; (v)evaluation or testing, including drug and substance abuse testing and mental health testing;
 (vi)fines, assessments, or fees imposed only when a juvenile is adjudicated delinquent; (vii)expungement or sealing of juvenile records;
 (viii)representation by a public defender or a court-appointed counsel; (ix)victim restitution; and
 (x)electronic monitoring, GPS monitoring, or home detention; (B)the dollar amount ordered to be paid by the court or other governmental agency in charging and collecting the fee in the previous fiscal year for each of the categories of payments described in subparagraph (A);
 (C)the dollar amount recovered in the previous fiscal year under each of the categories of payments described in subparagraph (A);
 (D)the dollar amount still outstanding as of the end of the previous fiscal year for each of the categories of payments described in subparagraph (A);
 (E)whether juveniles or their legal guardians receive a hearing to determine their ability to pay any charges under the categories of payments described in subparagraph (A); and
 (F)whether juveniles or their legal guardians, during any such hearings described in subparagraph (E), have a right to counsel for such hearings..
 3.ReportNot later than 1 year after the data reported under the amendments made by section 2 is made available to the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Comptroller General of the United States, in coordination with the Administrator, shall submit to Congress a report on—
 (1)differences in the administration and collection of fees across jurisdictions, across racial demographics, and across income levels, including fee amounts, collection costs, and the use of hearings to determine the ability to pay of juveniles or their legal guardians;
 (2)the extent to which differences in the administration and collection of fees across jurisdictions affects or is associated with differences in the rates and types of juvenile involvement in the justice system and rates of recidivism across those jurisdictions; and
 (3)the extent to which the failure to pay fees by juveniles or their legal guardians results in detention or confinement not otherwise ordered, exclusion from diversion programming or failure to expunge or seal a juvenile record.
			
